       Case 1:19-cv-00427-LY Document 33 Filed 10/23/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT FOR
                     THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION


CONNOR and AMANDA
ELLIOTT, individually and as next
friend of N.E., their minor child,


Plaintiffs
                                                   NO. 1:19-CV-00427-LY
vs.


UNITED STATES OF AMERICA,


Defendant




              NOTICE OF INTENDED SETTLEMENT

      Parties would notify the Court that they have reached an agreement in
principle to settle. This agreement is supported by the U.S. Attorney for the

Western District and counsel for the United States is working diligently to
achieve the necessary authorizations from the Department of Justice. Parties
ask the Court to stay the case and order Parties to provide monthly updates
on the progress of finalization of any settlement.


                                          Respectfully Submitted,

                                          /s/ Kartik Venguswamy
                                          KARTIK VENGUSWAMY
                                          U.S. Attorney’s Office
                                          Western District of Texas
                                          903 San Jacinto Blvd., Suite 334
                                          Austin, TX 78701
                                          512-370-1294
                                          kartik.venguswamy2@usdoj.gov


                                     Page 1 of 3
Case 1:19-cv-00427-LY Document 33 Filed 10/23/20 Page 2 of 3




                              /s/ Jamal K. Alsaffar
                              JAMAL K. ALSAFFAR,
                                  jalsaffar@nationaltriallaw.com
                                  Texas State Bar #2402719
                              TOM JACOB,
                                  tjacob@nationaltriallaw.com
                                  Texas State Bar #24069981
                              WHITEHURST, HARKNESS,
                                  BREES, CHENG, ALSAFFAR,
                                  HIGGINBOTHAM, & JACOB
                                  P.L.L.C.
                                  7500 Rialto Blvd,
                                  Bldg. Two, Ste 250
                                  Austin, TX 78735
                                  (512) 476-4346 (o)
                                  (512) 467-4400 (f)

                              JESSE M. REITER, pro hac vice
                                jreiter@abclawcenters.com
                                Michigan State Bar #P40692
                              ANNE RANDALL, pro hac vice
                                arandall@abclawcenters.com
                                Michigan State Bar #P36842
                              REITER & WALSH, P.C.
                                122 Concord Road
                                Bloomfield Hills, MI 48304
                                (248) 593-5100 (o)
                                (248) 593-5108 (f)

                              Attorneys for the Plaintiff




                         Page 2 of 3
     Case 1:19-cv-00427-LY Document 33 Filed 10/23/20 Page 3 of 3




                   CERTIFICATE OF SERVICE

    By my signature above, I certify that a copy of this pleading, Notice of In-
tended Settlement, has been sent to the following on October 23, 2020 via the
Court’s CM/ECF notice system.



                                        Kartik Venguswamy
                                        U.S. Attorney’s Office
                                        Western District of Texas
                                        903 San Jacinto Blvd., Suite 334
                                        Austin, TX 78701
                                        512-370-1294
                                        kartik.venguswamy2@usdoj.gov




                                   Page 3 of 3
